DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
The present abstract exceeds 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a first material supply unit that supplies a first material.” The specification describes corresponding structure for the claimed generic placeholder, including a material introduction portion 121, motor 122, flat screw 123, barrel 124, heater 125, and nozzle 126 (depicted as part of 120 in Fig. 1), see paragraphs [0022]-[0023] and Fig. 1.
In claim 1, “a second material supply unit that supplies a first material.” The specification describes corresponding structure for the claimed generic placeholder, including a material introduction portion 121, motor 122, flat screw 123, barrel 124, heater 125, and nozzle 126 (depicted as part of 130 in Fig. 1), see paragraph [0025] and Fig. 1.
The first and second material supply units can have the same configuration ([0025]). The specification describes that alternately an in-line screw or a head using an FDM method may be used ([0072]).
In claim 1, “a control unit (which) performs (the process steps of claim 1).” The specification describes corresponding structure for a control unit, including a computer including a processor, a main storage device, an input/output interface; the control unit may be constituted by multiple circuits instead of a computer ([0031]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “a second shaped layer” and “multiple second shaped layers,” and then refers to “the second shaped layer” (“the second shaped layer includes…”). Since the claim has previously defined a plurality of second shaped layers it is not clear if “the second shaped layer” is intended to refer to a specific second shaped layer, all of the second shaped layers, or any of the previously recited second shaped layers.
Claim 1 recites “the second shaped layer includes a first material region…and a second material region…” The claim then refers to areas of “the first material region” and “the second material region” of the first layer, the second layer, the third layer, and/or the fourth layer. The first/second material regions of these individual layers have not been defined. If the claim should instead recite “the stacked body (comprising the first/second/third/fourth layers) includes a first material region…and a second material region…” or similar, this can be clarified.
Claim 2 recites “the area of the first material region of the first layer.” Claim 1 defined two instances of “an area of the first material region of the first layer,” therefore it is not clear which element is referred to in claim 2.
Claims 2 and 3 use the terminology “mutually equal,” rendering the scope of the claims unclear. The common meaning of “mutually” includes “in a way that is shared or reciprocal.” Synonyms for mutually include “equally” or “reciprocally.” It is not clear if the use of the term “mutually” is intended to require something beyond the claimed characteristics being equal, or if the term is simply redundant and should be removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al., US 20170120331 A1.

    PNG
    media_image1.png
    442
    481
    media_image1.png
    Greyscale

Ishida discloses a three-dimensional shaping apparatus (Fig. 1 above, [0052]-[0055]), comprising: a stage (stage 3); a first material supply unit that supplies a first material (assembly to supply second material F2/L2, including material supply unit 17B, supply tube 19B, and discharge head 5B); a second material supply unit that supplies a second material different from the first material (assembly to supply first material F1/L1, including material supply unit 17A, supply tube 19A, and discharge head 5A); and a control unit (control section 11), wherein the control unit causes a process of discharging the respective materials side by side with changing presence ratios and positions ([0052], [0102]-[0105]). In the invention of Ishida, it is possible to obtain a three-dimensional structure having desired (e.g., mechanical) characteristics by adjusting the presence ratios and positions of the two materials ([0008], [0012]-[0016], [0023], [0113], [0183]).
Ishida discloses forming a first layer of the first material on one end, a second layer of the second material on the other end, and a composite material layer between including both materials in order to adjust the three-dimensional structure to appropriate characteristics by adjusting the ratios/positions of the materials forming the composite material layer ([0027], [0192]-[0198]). See below:

    PNG
    media_image2.png
    430
    820
    media_image2.png
    Greyscale

Isidia therefore further discloses the control unit performs (note that first/second materials are swapped between references to Ishida and the present claim): a process of supplying the first material onto the stage by controlling the first material supply unit, thereby forming a first shaped layer (lower layers formed of L2 material), 
A process of supplying the first material onto a first region of the first shaped layer by controlling the first material supply unit (supplying L2 material onto a first region of the first shaped layer), and supplying the second material onto a second region that is different from the first region of the first shaped layer by controlling the second material supply unit (supplying L1 material onto a second region of the first shaped layer), thereby forming a second shaped layer (see first intermediate layer above pure L2 section in Fig. 20),
A process of repeating supply of the first material and supply of the second material multiple times, thereby forming a stacked body composed of multiple second shaped layers (forming intermediate layers to form composite material layer in Fig. 20), and
A process of supplying the second material onto the stacked body by controlling the second material supply unit, thereby forming a third shaped layer (upper layers formed of L1 material), 
A first layer among the multiple second shaped layers constituting the stacked body is in contact with the first shaped layer (first intermediate layer of composite material section in contact with L2 section), a second layer among the multiple second shaped layers constituting the stacked body is in contact with the third shaped layer (uppermost intermediate layer of composite material section in contact with L1 section), a third layer among the multiple second shaped layers constituting the stacked body is located between the first layer and the second layer (interior intermediate layer of composite material section, see annotation below), a fourth layer among the multiple second shaped layers constituting the stacked body is located between the first layer and the third layer (interior intermediate layer of composite material section, see annotation below),
The second shaped layer includes a first material region formed of the first material and a second material region formed of the second material (see intermediate layers comprising both materials).

    PNG
    media_image3.png
    393
    974
    media_image3.png
    Greyscale

Ishida does not explicitly disclose: when viewed from a stacking direction of the stacked body, an area of the first material region of the first layer is larger than an area of the first material region of the fourth layer, an area of the second material region of the second layer is larger than an area of the second material region of the third layer, and an area of the first material region of the third layer is larger than an area of the first material region of the first layer.
However, in the above view, Ishida shows that the number of boxes (all of which appear approximately the same size) corresponding to the first material region of the first layer is larger than the number corresponding to the first material region of the fourth layer (6 corresponding to F2/L2 in first layer, 5 corresponding to F2/L2 in fourth layer), the number of boxes corresponding to the second material region of the second layer is larger than the number corresponding to the second material region of the third layer (6 corresponding to F1/L1 in second layer, 3 corresponding to F1/L1 in third layer), and the number of boxes corresponding to the first material region of the third layer is larger than the number corresponding to the first material region of the first layer (7 in third layer, 6 in first layer).
Assuming the ratios of the material regions in the stacking direction correspond to those depicted above (i.e., the longitudinal view is representative of the three-dimensional structure, [0076]), which one of ordinary skill in the art would expect in order to achieve the beneficial effects of reduced peeling/cracks in the boundary region due to the inclined composition associated with the referenced model taught by Ishida (Fig. 20, [0193]-[0198]), the area of each material region would correspond to the claimed respective area requirements. Therefore, one of ordinary skill in the art would conclude that Ishida further teaches the remaining claim limitations in order to realize an improved three-dimensional structure with a reduced likelihood of peeling and cracks in the boundary region. 

Regarding claim 2, Ishida teaches the apparatus of claim 1, and Ishida further teaches when viewed from the stacking direction, the area of the first material region of the first layer (6 boxes corresponding to F2/L2) and the area of the second material region of the second layer (6 boxes corresponding to F1/L1) are mutually equal.

Regarding claim 3, Ishida teaches the apparatus of claim 1. Regarding the respective tensile strengths, since the reference teaches substantially the same manufacturing process as presently claimed, using the same materials as presently disclosed (Ishida - metals, ceramics, resin [0010], [0193]-[0198]), one of ordinary skill in the art would expect that substantially the same effect would be achieved regarding the characteristics of the product and its tensile strength. Therefore, one of ordinary skill in the art would expect that a substantially equivalent product is produced by the prior art process intended to be implemented by the claimed apparatus, and Ishida teaches a tensile strength in the stacking direction of the first material region of the first layer and a tensile strength in the stacking direction of the second material region of the second layer are mutually equal.
It is noted that the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170106587 A1, Roberts et al., teaches additively manufacturing a component which includes a first component including a plurality of fused layers of a first material; a second component including a plurality of fused layers of a second material; and an interlocking transition zone including a plurality of projections alternately extending from the first component and the second component, respectively, to un-detachably couple the first component and the second component. See below:

    PNG
    media_image4.png
    271
    474
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    280
    381
    media_image5.png
    Greyscale


US 20100009133 A1, Chait teaches using an interlocking boundary to hold two materials together, see e.g., Fig. 7:

    PNG
    media_image6.png
    243
    273
    media_image6.png
    Greyscale

US 20200231769 A1, Ma et al., teaches joining two different materials using an interlocking interface:

    PNG
    media_image7.png
    239
    497
    media_image7.png
    Greyscale

US 20190283321 A1, Mizukami et al. (same assignee), discloses a similar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754